Citation Nr: 1219113	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-48 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability prior to May 29, 1996. 


REPRESENTATION

Veteran represented by:  Jacques P. DePlois, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In January 2012, the Veteran withdrew his request for a hearing before a Veterans Law Judge, which had been scheduled for March 2012.  


FINDINGS OF FACT

1.  In a June 2006 decision, the Board granted an initial 50 percent rating for posttraumatic stress disorder effective August 16, 1991; from that date, the service-connected disabilities of posttraumatic stress disorder (50 percent disabling), history of compression fracture of T12-L1 with muscular strain (30 percent disabling), and a right shoulder disability (dominant) (20 percent disabling) had a combined 70 percent rating and met the minimum schedular percentage standards for a total disability rating for compensation based on individual unemployability.

2.  Prior to August 16, 1991, the service-connected disabilities of history of compression fracture of T12-L1 with muscular strain (30 percent disabling) and a right shoulder disability (dominant) (20 percent disabling) do not meet the minimum schedular percentage standards for a total disability rating for compensation based on individual unemployability. 

3.  Beginning September 7, 1994, the evidence shows that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  




CONCLUSION OF LAW

From September 7, 1994, the criteria for the grant of a total disability rating for compensation based on individual unemployability have been met.  38 U.S.C.A. §§ 5110, 7105, 7104 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) , VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).





The RO provided pre-adjudication VCAA notice by letter, dated in February 2008.  The notice included the type of evidence needed to substantiate the claim of an earlier effective date for the grant of a total disability rating, namely, evidence to show that service-connected disabilities prevented him from performing the mental or physical tasks required to get or keep substantially gainful employment, and the Veteran met the percentage requirements as specified in 38 C.F.R. § 4.16. 

The Veteran was also informed that to support a claim for an extraschedular evaluation based on exceptional circumstances, the evidence must show that his service-connected disabilities presented such an exceptional or unusual disability picture, due to such factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards was impractical. 

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the Veteran's VA records including his vocational rehabilitation file.  The Veteran has not identified any additional evidence to include any private medical records for the RO to obtain on his behalf.

Further, given the nature of the earlier effective date claim, which is largely based on historical records, VA has not conducted contemporaneous medical inquiry in an effort to substantiate that claim on appeal.  38 U.S.C.A. § 5103A(d).  The Board notes that the evidence reviewed includes statements submitted by the Veteran historically, as well as VA vocational rehabilitation records and medical evidence relevant to the service-connected disabilities. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, the effective date of the award of an increase in compensation is the date of claim or the dated entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).




A claim for a total rating is a claim for increase.  Norris v. West, 12 Vet. App. 413, 420 (1999).

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  In such circumstances, the case is submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b). 

Facts and Analysis

The record shows that the Veteran's claim for a total disability rating for compensation based on individual unemployability was originally received in April 1989 and that his award of such benefit has been in effect since May 29, 1996, although it was subsequently terminated when he was awarded a 100 percent schedular rating effective March 23, 1998.  The period at issue for determining the proper effective date for a total disability rating for compensation is prior to May 29, 1996.  The Veteran asserts that the effective date for the total disability rating should be August 16, 1991, the date that service connection for posttraumatic stress disorder was established.  





Historically, the RO granted service connection for posttraumatic stress disorder and assigned a 30 percent rating, effective in February 1992.  The Veteran appealed the rating assignment and effective date.  Eventually, the Board in an August 2001 decision, among other things, granted an effective date of August 16, 1991, for the award of service connection for posttraumatic stress disorder but denied an initial rating higher than 30 percent for the disorder prior to October 28, 1999.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  The Court granted the parties' Joint Motion for Partial Remand of the Board's August 2001 decision, vacating in part the Board's decision relative in part to an initial rating higher than 30 percent for posttraumatic stress disorder prior to October 28, 1999.  

Following a Board remand and further development, the Board in a January 2005 decision denied the Veteran's claim.  The Veteran again appealed the decision to the Court.  Another Joint Motion for Partial Remand of the Parties was granted by the Court in November 2005, and the case was remanded to the Board to reconsider the claim for a rating higher than 30 percent for posttraumatic stress disorder prior to October 28, 1999.  

Then, in a June 2006 decision, the Board granted an initial rating of 50 percent for the posttraumatic stress disorder for the period of August 16, 1991, to October 28, 1999.  The RO in a July 2006 rating decision implemented the decision, and the Veteran in April 2007 expressed disagreement with the decision because the RO did not give consideration to the claim of entitlement to a total disability rating for compensation based on individual unemployability for the time period at issue.  

As noted earlier by the Board in an August 2001 decision, the issue of a total disability rating for compensation based on individual unemployability had previously been before the Board, but the RO in a March 2000 rating decision granted that claim in full.  The award was made effective from May 29, 1996, when the Veteran initially met the minimum schedular percentage standards under 38 C.F.R. § 4.16(a) for a total disability rating.  



The Veteran appealed the effective date but did not perfect his appeal after the issuance of a statement of the case in March 2001, wherein the RO stated that he did not meet the minimum schedular percentage standards under 38 C.F.R. § 4.16(a) for a total disability rating prior to May 29, 1996.  Nevertheless, pending at that time was the Veteran's appeal for an initial rating higher than 30 percent for posttraumatic stress disorder prior to October 28, 1999.  As noted, the Board in 2006 granted a retroactive initial 50 percent rating for posttraumatic stress disorder, so that the Veteran then met the minimum schedular percentage standards under 38 C.F.R. § 4.16(a) for a total disability rating from August 16, 1991. 

The Board notes that the Court held that a claim for a total disability rating for compensation based on individual unemployability is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total disability rating for compensation based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

As will be further discussed, during the period prior to May 29, 1996, as the Veteran was pursuing higher ratings for service-connected disabilities, one of which was finally granted in 2006, there was evidence of unemployability, the Veteran was presumed to be seeking the highest rating possible, and there was evidence of disability.  Notwithstanding the fact that the Veteran did not perfect his appeal in 2001 regarding an earlier effective date for a total disability rating for compensation based on individual unemployability, he continued to pursue an initial higher rating for posttraumatic stress disorder that eventually resulted in a partial grant such that the basis for the previous denial of a total disability rating for compensation required reconsideration.  



The record had raised a claim for a total disability rating for compensation based on individual unemployability under Roberson and Rice, and the issue was properly considered by the RO - first in an April 2008 rating decision and then in a statement of the case issued in November 2009, which contained a merits decision with discussion of the evidence of record dated between 1991 and 1996.  

With the Board's retroactive grant of an initial 50 percent rating for posttraumatic stress disorder effective from August 16, 1991, the combined rating (under 38 C.F.R. § 4.25) for all of the Veteran's service-connected disabilities was increased to 70 percent effective August 16, 1991.  From that date, the service-connected disabilities consisted of the following:  posttraumatic stress disorder, rated 50 percent; history of compression fracture of T12-L1 with muscular strain, rated 30 percent; and a right shoulder disability (dominant), rated 20 percent.  The disabilities met the minimum schedular percentage standards under 38 C.F.R. § 4.16(a) for a total disability rating from August 16, 1991. 

Prior to August 16, 1991, however, the Veteran's service-connected disabilities did not meet the minimum schedular percentage standards for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(a), because the combined rating was 40 percent, consisting of history of compression fracture of T12-L1 with muscular strain, rated 30 percent disabling, and a right shoulder disability (dominant), rated 20 percent disabling.  

As for the evidence for the period from August 16, 1991, to May 29, 1996, to determine whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities during that period, the Board finds that the Veteran met the criteria for a total disability rating for compensation based on individual unemployability from September 7, 1994, as will be explained below.





From September 7, 1994, the evidence supports the Veteran's claim for a total disability rating for compensation, that is, he is shown to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  

On September 7, 1994, the Veteran was admitted to a VA medical facility for treatment of posttraumatic stress disorder.  Nine days later, the discharge diagnoses included posttraumatic stress disorder, recurrent moderate to severe depression associated with posttraumatic stress disorder, and chronic low back pain.  His Global Assessment of Functioning (GAF) score was 45, and it was noted that the Veteran had severe symptoms affecting all areas of his life.  His prognosis was guarded.  At that time, he was deemed able to pursue vocational rehabilitation "to some extent." 

The inpatient stay represents a turning point showing that the Veteran's disabilities, primarily service-connected posttraumatic stress disorder, were manifested by such serious symptoms that his ability to hold a job was questioned.  The GAF score of 45 represents impairment in functioning to the extent that the Veteran would be unable to keep a job due to his service-connected mental disability.  And the pursuit of educational objectives through the VA vocational rehabilitation program was also compromised by service-connected disability.  

Subsequent records continue to reflect decline in the Veteran's ability to obtain and maintain employment related to service-connected disability.  For example, the Veteran's VA vocational rehabilitation file contains written statements from three vocational experts, who performed job development in the Veteran's home town.  At the time, the Veteran was undertaking studies in the Human Services field and was evaluated by Dr. C as having a permanent limitation of functioning of only 15 hours per week (or 3 hours per day) due to chronic lower back pain (as well as nonservice-connected cervical pain).  Each vocational expert essentially related in March 1995 that the likelihood of finding employment for a person in the Human Services field, working a three hour workday and a maximum of 15 hours per week in the area, was very low to non-existent.  


It was noted that employers would not consider a person for employment if the individual could not work a minimum of 20 hours a week.  

In April 1995, the Veteran testified about his limitations from his back disability to include sitting, standing, and walking.  He discussed his sparse work history, having last worked in the late 1980s as a television repairman, and his attempt to be rehabilitated through taking classes in VA's vocational rehabilitation program, which he stated that he was not doing very well and he had recently discontinued because he was told he was unemployable.  

In May 1996, on VA orthopedic examination, the Veteran complained of constant back pain that was somewhat relieved by lying flat on his back.  Upon examination, the examiner expressed the opinion that the Veteran's chronic depression and posttraumatic stress disorder contributed significantly to his chronic pain, and indicated that there were minimal exaggerative responses during testing.  In terms of future employment, the VA examiner commented that the Veteran could be expected to have ongoing difficulties related to chronic pain and suspected chronic depression and posttraumatic stress disorder.  The VA examiner remarked that the ideal situation would be if eventually all of the Veteran's disabilities were treated to maximum benefit such that the Veteran would be able to perform some type of sedentary work, provided that the Veteran could tolerate the training programs required for such an accomplishment.  

As evident from the VA vocational rehabilitation records, the Veteran's tolerance for additional schooling with the aim of gainful employment was short-lived and he was discontinued from the program.  In a counseling narrative in September 1995, it was reported that after consultation with his physician in March 1995, the Veteran was found to be able to work only three hours a day due to chronic lower back and cervical pain and that his condition was permanent.  Although the Veteran had done well academically, it was determined that it was currently medically infeasible for him to continue vocational rehabilitation.  



From the perspective of his service-connected mental and physical impairments, although acknowledging that there are other impairments that also impact the Veteran's ability to obtain and keep a job, the Veteran was deemed unemployable from September 7, 1994.   

However, prior to September 7, 1994, the Board finds that the preponderance of the evidence is against the Veteran's claim for a total disability rating for compensation.  That is, it is not shown the Veteran was unable to secure and follow substantially gainful employment by reason of service-connected disability for the reasons that follow.  

In a letter in April 1990, W.P., M.D., indicated that he treated the Veteran for chronic neck and back pain.  He expressed the opinion that the Veteran was disabled and could not get and sustain a job due to his chronic pain and decreased functioning ability.  However, it is noted that the physician found the Veteran's neck pain to be severe while the dorsal and lumbar spine pain was moderate.  It is not shown that the Veteran's service-connected thoracolumbar spine disability alone was productive of unemployability.  

VA medical records show that from August 16, 1991, the Veteran had an assessment of posttraumatic stress disorder with depression.  VA vocational rehabilitation records show that in December 1991 the Veteran underwent psychological evaluation, and in January 1992, he was found eligible for a program to improve his rehabilitation potential for suitable employment.  His rehabilitation plan was to attend school with the goal of employment in the field of accounting and bookkeeping.  A subsequent counseling record in January 1992 noted that based on service-connected back and shoulder disabilities and the nonservice-connected disc problem, as well as a "nervous condition," it was advised that the Veteran should begin rehabilitation efforts on a part-time basis.  





A physician concurred with the recommendation that a limited work tolerance would assist the Veteran and enhance his rehabilitation potential.  Thus, the prevailing thought was that despite disability, the Veteran was capable of pursuing classes with the ultimate aim of attaining an occupation.  

VA records show that the Veteran was an inpatient from late January 1992 to early February 1992 in a drug and alcohol rehabilitation program.  At that time, his diagnoses included continuous alcohol and drug dependency and chronic pain syndrome.  During a February 1992 VA psychiatric examination, the diagnoses included posttraumatic stress disorder, which was mild, and multiple substance abuse, and the GAF scale score was 70, which represented mild symptoms or some difficulty in social, occupational, or school functioning.  Considering mental impairment, the Veteran's service-connected posttraumatic stress disorder did not figure prominently when compared with his nonservice-connected alcohol and drug dependency at that time.  A VA orthopedic consultation in March 1992 also does support a finding that the Veteran's service-connected disabilities prevented him from gainful employment.  In reference to service-connected and nonservice-connected disabilities of back, right shoulder, and neck disabilities, the VA examiner indicated that conservative treatment was appropriate and that the Veteran needed to be careful with his activities.  

In January 1993 in a narrative report in the Veteran's VA vocational rehabilitation records the Veteran was referred for counseling to discuss a change of direction and the next step in the evaluation process.   By history, the Veteran started school in the spring term of 1992, but he had lots of physical problems and withdrew.  He did not attend summer sessions and, in the fall term, he completed his mathematics class with a grade of "A."  The Veteran improved to the extent that he could go into a store alone and was better overcoming his agoraphobia.  He worked with a therapist at the Center for Holistic Therapies (CHT), where he was a co-facilitator of the veterans group for drug and alcohol counseling.  




The vocational rehabilitation counseling psychologist's assessment was that the Veteran remained mentally capable of training and employment.  Whether he could carry a full-time class load was yet to be determined.  The VA psychiatric treating physician concurred that the Veteran should begin on a limited work tolerance on a part-time basis and work up to a fuller load as time and health permitted.  

In an undated assessment received in January 1993, a CHT representative assessed the Veteran as having a severe posttraumatic stress.  In June 1993 in a letter from the Veteran's therapist at CHT, it was indicated that the facility provided posttraumatic stress disorder counseling for the local Vet Center and that the Veteran was a client for a year and a half.  When he started treatment, the Veteran had to be driven to the sessions by his wife because of agoraphobia and isolation.  He was also heavily alcohol and drug dependent, and exhibited severe emotional numbing, depression, feelings of helplessness, and withdrawal.  He had outbursts of uncontrolled rage, anxiety, continuous nightmares and flashbacks of Vietnam, and sleep disturbance.  He was hyperalert, irritable, and had frequent suicidal ideation.  He felt a tremendous amount of survival guilt and rage at the government for the Vietnam War.  His interpersonal skills were seriously impaired.  Despite the therapist's conclusion that the Veteran was in the 70 percent disability range when compared to the awards given other veterans, there was no expression that the severity of the disorder precluded the Veteran's ability to obtain and maintain employment.  In fact, the Veteran continued to participate in the VA vocational rehabilitation program, with a new goal of employability in Human Services, as reflected in a July 1993 rehabilitation plan report.  The new goal was at the very suggestion of the Veteran's CHT therapist, who found him to be in the 70 percent disability range.  

In September 1993, VA inpatient records show that the Veteran was hospitalized for evaluation of a possible seizure disorder and psychiatric evaluation.  A psychiatric evaluation resulted in an impression of a very mild form of posttraumatic stress disorder.  



The evaluator was more impressed with the Veteran's personality disorder that showed antisocial and narcissistic features.  The discharge diagnoses were probable seizure disorder, personality disorder with antisocial and narcissistic features, mild posttraumatic stress disorder, alcohol and polysubstance abuse, in remission, and chronic low back pain with no motor deficits.  At discharge, the Veteran's functional status was such that he was advised not to drive, but that he should gradually increase activity and that he may return to work at any time.  Particularly given the assessment of mild posttraumatic stress disorder and no restrictions in terms of returning to a job, the report does not demonstrate that the Veteran was unemployable due to service-connected disability.  

In December 1993, a CHT therapist submitted another letter on the Veteran's behalf.  It was indicated that his posttraumatic stress disorder symptoms varied relative to the level of back pain.  She was doubtful whether the Veteran would be able to hold full-time employment in a traditional job due to his physical and emotional posttraumatic stress disorder disabilities.  Included were records of the Veteran's individual and group sessions, dating from August 1991 to March 1993.  However, these records show that the Veteran complained primarily of problems not only with his anger but also with difficulty arising out of continued use of drugs and alcohol.  A summary indicates that he made significant progress, that he was initially agoraphobic, and that he had severe depression, flashbacks, nightmares, anger, late stage alcoholism, drug abuse and problems with authority figures and personal relationships.  He made progress in dealing with his anger and maintaining sobriety.  He used medication for his physical pain and depression.  In other words, this letter reflects that the Veteran manifested many types of mental symptoms, all of which did not stem from service-connected disability.  Further, the therapist expressed doubt in the Veteran's future employability but did not go so far as to state that the Veteran was actually unemployable from that point onward.  






In August 1994, the VA vocational rehabilitation records show that the Veteran was evaluated for the next step of the rehabilitation process.  He was in extended evaluation status to determine feasibility of achieving a vocational rehabilitation program.  Due to problems with pain, he was able to take only two courses per term.  He then had medication problems, so he was kept on limited work tolerance while the medication was adjusted.  He had earlier identified the field of Human Services as his area of interest, and he took courses in that area to cut down the course load per hour as he went through the rehabilitation process.  He was able to maintain a grade point average (GPA) of 3.361 and improved to the point where the Veteran thought he could carry three courses per term (9 credit hours).  He also moved from night classes to day classes.  His self-confidence and self-esteem greatly improved.  His medication prevented further seizures and his physician determined that conservative back treatment was appropriate.  It was noted that although he remained disabled, the Veteran believed he had found an appropriate vocational objective that met his aptitudes, interest, abilities, and accommodated his service-connected disabilities.  His current vocational objective was compatible with his disabilities.  The vocational rehabilitation counseling psychologist also noted that the Veteran was cooperative in all phases of counseling.  He helped work out class schedules and was pro-active in identifying a practicum and potential employment site.  He was looking forward to completing his education and returning to the work force.  It was noted that as the Veteran's self-esteem and self-confidence had grown, he had become more positive and the feasibility of achieving a rehabilitation goal and attaining employment appeared to be currently reasonable.  This report is a further evidence showing that up to that point the Veteran was still felt to be employable, based on the Veteran's disabilities.   

Of record are statements from the Veteran's wife, who recalls in some detail her life with the Veteran from the time they married in 1979.  She describes the Veteran's negative behavior on the family and on his ability to work in any extended capacity.  She notes that the Veteran suffered physical pain and exhibited erratic behavior such as retreating into seclusion, when he suffered from substance abuse and took prescription pain and anxiety medications.  


She stated that gainful employment was not a realistic option for the Veteran due to the combination of physical disability pain and of anxiety.  While she is competent to describe symptoms of the Veteran and her recollections of the Veteran's behavior and symptoms, which are consistent with the VA medical records and vocational rehabilitation reports, 38 C.F.R. § 3.159, she is not competent to provide an opinion as to the Veteran's employability status regarding the severity of his service-connected disabilities.  Such an opinion involves occupational assessments in light of medical findings, which require specialized education, training, and experience.  She is not shown to possess the requisite specialized education, training, or experience to make such a determination, and her statements are not competent evidence to substantiate an award of a total disability rating for compensation before September 7, 1994.  

After consideration of all the lay and medical evidence, the Board finds that the Veteran was unemployable due solely to his service-connected disabilities from September 7, 1994.  Before that date, the preponderance of the evidence is against the claim for a total disability rating for compensation based on individual unemployability, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

A total disability rating for compensation based on individual unemployability from September 7, 1994, is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


